DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer et al., US 2012/0304623, in view of Punke et al., US 7,722,829.

Regarding Claim 15
Springer discloses a method for removing particles, carbon monoxide, hydrocarbons, and nitrogen oxides from the exhaust gas of combustion engines fueled by stoichiometric air-fuel mixture, characterized in that the exhaust gas is conducted through a particulate filter (13), with the particulate filter (13) comprising a wall-flow filter of length L and two different coatings Y (Y, 14) and Z (X), wherein the wall-flow filter comprises channels E and A (8, 9), with each of channels E and A (8, 9) extending in parallel between a first, inlet end (3), and a second, outlet end (4) of the wall-flow filter and with channels E (8) being separated from channels A (9) by porous walls (11), and with the porous walls (11) having surfaces OE (wall surfaces of channels (8)) and OA (wall surfaces of channels (9), respectively facing channels E and A (8, 9), and wherein the channels E (8) are closed at the second end (4) and the channels A (9) are closed at the first end (3) (Springer, [0017] and [0029]-[0034], Figure 1D), such that, in use, channels E (8) first receive the exhaust gas, characterized in that coating Y (Y, 14) is located in the channels E (8) on the surfaces OE (wall surfaces of channels (8)) and extends from the first end (3) of the wall-flow filter over a portion of the length L (Springer, [0029]-[0034], Figure 1D), and coating Z (X) is located in the porous walls (11) and extends from the second end (4) of the wall-flow filter over a length of 60 to 100% of the length L [coating X extends the entire length L of the wall-flow filter, thus 100%] (Springer, [0034], Figure 1D), and wherein coating Y (Y, 14) and coating Z (X) overlap at the first inlet end (3) such that the exhaust gas, first received in channels E (8), passes through both the coating Y (Y, 14) and coating Z (X) (Springer, [0029]-[0034], Figure 1D). 
However, Springer does not disclose that the coating Y extends over a length of 51 to 90% of the length L. Punke teaches a catalyzed soot filter comprising an inlet coating (5) located in channels (2a) on a surface and extends from a first end of the filter (Punke, Figures 1-2). Punke further teaches that the inlet coating (5) length can be from 20 to 80% of the filter length (Punke, Colum 8, Lines 5-13).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Springer such that the coating Y extends over a length of 51% to 80% as is taught by Punke as being well known in the art in order to increase the efficiency and durability of catalytic function of the filter (Punke, Column 7, Lines 45-54). 

Regarding Claim 16
Springer discloses an emission reduction system, comprising: a particulate filter (13) for removing particles, carbon monoxide, hydrocarbons, and nitrogen oxides from the exhaust gas of combustion engines fueled by stoichiometric air-fuel mixtures, the particulate filter (13) comprises a wall-flow filter of length L and two different coatings Y (Y, 14) and Z (X), wherein the wall-flow filter comprises channels E and A (8, 9), with each of channels E and A (8, 9) extending in parallel between a first, inlet end (3), and a second, outlet end (4) of the wall-flow filter and with channels E (8) being separated from channels A (9) by porous walls (11), and with the porous walls (11) having surfaces OE (wall surfaces of channels (8)) and OA (wall surfaces of channels (9), respectively facing channels E and A (8, 9), and wherein the channels E (8) are closed at the second end (4) and the channels A (9) are closed at the first end (3) (Springer, [0017] and [0029]-[0034], Figure 1D), such that, in use, channels E (8) first receive the exhaust gas, characterized in that coating Y (Y, 14) is located in the channels E (8) on the surfaces OE (wall surfaces of channels (8)) and extends from the first end (3) of the wall-flow filter over a portion of the length L (Springer, [0029]-[0034], Figure 1D), and coating Z (X) is located in the porous walls (11) and extends from the second end (4) of the wall-flow filter over a length of 60 to 100% of the length L [coating X extends the entire length L of the wall-flow filter, thus 100%] (Springer, [0034], Figure 1D); and an exhaust gas passageway (48) having an upstream end receiving exhaust gas from the combustion engine and a downstream end feeding the exhaust gas into the channels E (8) such that the exhaust gas passes along channels E (8), through the porous walls (11), and into channels A (9) before exiting out of channels A (9) (Springer, Figure 3). 
However, Springer does not disclose that the coating Y extends over a length of 51 to 90% of the length L. Punke teaches a catalyzed soot filter comprising an inlet coating (5) located in channels (2a) on a surface and extends from a first end of the filter (Punke, Figures 1-2). Punke further teaches that the inlet coating (5) length can be from 20 to 80% of the filter length (Punke, Colum 8, Lines 5-13).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Springer such that the coating Y extends over a length of 51% to 80% as is taught by Punke as being well known in the art in order to increase the efficiency and durability of catalytic function of the filter (Punke, Column 7, Lines 45-54). 

Allowable Subject Matter
Claims 1-4, 6-14, and 17-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In the particulate filter of claim 1, the inclusion of:
	“coating Z contains a higher percentage, by weight, of oxygen storage material, based on the weight of coating Z, as compared to that of coating Y, based on the weight of coating Y” was not found. 

In the emission reduction system of claim 20, the inclusion of:
	“wherein each of coating Y and coating Z contain a substrate support of aluminum oxide as well as an oxygen storage component content, and wherein the ratio of aluminum oxide to oxygen storage component content is at a higher ratio value in coating Y than coating Z” was not found.

Response to Arguments
Applicant’s arguments, see pages 8-17, filed 06/22/2022 with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Schoenhaber et al. (US 11,179,676) – Catalytic Particulate Filter
- Deibel et al. (US 10,933,373) – Catalytic Particulate Filter
- Schoenhaber et al. (US 2021/0086134) - Catalytic Particulate Filter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746